DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.  Claims 1-2 and 4-11 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Independent Claim 1 has been amended to require that the lubricating oil composition has “a boron content in the composition is less than 1 mass ppm on the basis of the total mass of the composition”.  This amendment results in the withdrawal of previous rejection of Claims 1-11 under 35 USC 103 as being unpatentable over Kusuhara (US 2017/0369808). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2018/0334636).
Hoshino et al. [“Hoshino”] disclose a lubricating oil composition for an internal combustion engine including: (A) a lubricant base oil having a kinematic viscosity at 100°C of 2 to 8 mm2/s, and preferably no more than 5 mm2/s [0044], and having an aromatic content of no more than 10 mass%;  (B) a metallic detergent including: (B1) a metallic detergent overbased with calcium carbonate; and (B2) a metallic detergent overbased with magnesium carbonate; and (C) a friction modifier including molybdenum sulfide dithiocarbamate or a molybdenum oxysulfide dithiocarbamate [0018].  
Hoshino discloses that the composition has, on the basis of total mass of the composition, a calcium content of no more than 1500 mass ppm, a magnesium content of no less than 300 mass ppm, and a molybdenum content of no less than 600 mass ppm; and the composition has an HTHS viscosity at 150C of no more than 2.7 mPa.s [0018].  
Hoshino discloses that the lubricating oil composition preferably contains (D) an antioxidant [0087], and (E) a zinc dialkyldithiophosphate [0090] in an amount such that the phosphorus content in the composition is 750 to 800 mass ppm, on the basis of the total mass of the composition [0093].  
Hoshino discloses that the evaporation loss of the lubricating oil composition is, as NOACK evaporation loss at 250°C, preferably no more than 20 mass %, further preferably no more than 15 mass%, and especially preferably no more than 14 mass% [0168].  
Hoshino allows for the addition of other additives to the composition including corrosion inhibitors/metal deactivator [0094], nitrogen-containing ashless dispersant [0098], and a viscosity index improver [0128].  Hoshino discloses that the content of the viscosity index improver is usually 0.1 to 30 mass % [0148].  Although Hoshino discloses that the nitrogen-containing ashless dispersant may include derivatives thereof including a boron-modified ashless dispersant [0121], such boron-containing compounds are not required to be present in the lubricating compositions.  Hoshino discloses that the boron content in the lubricating oil compositions, on the basis of the total mass of the lubricating oil composition, preferably no less than 0 mass ppm [0127].  Examples 1 and 2 set forth in Table 1 contain lubricating oil compositions of the invention containing 0 mass ppm boron. 
In regard to dependent Claim 2, Hoshino discloses that the viscosity index improver includes non-dispersant or dispersant poly(meth)acrylates [0129]-[0130].  Hoshino discloses that the weight-average molecular weight of the viscosity index improver is, in one embodiment, preferably no less than 100,000 [0145].   
In regard to dependent Claim 4, Hoshino discloses that the viscosity index improver may be present in the composition in an amount of 0.1 mass % [0148].
In regard to dependent Claim 5 wherein the composition does not comprise a viscosity index improver, the examiner is of the position that it would have been obvious to the skill artisan to have removed the viscosity index improver if its function was not needed or desired.  Hoshino teaches that a content of less than 0.1 mass % of the viscosity index improver “may lead to deteriorated fuel efficiency, and insufficient low temperature characteristics” [0148].  Thus, the omission of a component and the subsequent loss of its function would be obvious if the function of the additive was not needed or desired.
In regard to dependent Claim 8, Hoshino discloses synthetic lubricating base oils in [0060]-[0061], and teaches that the lubricant base oil may be composed of one base oil component, or may contain a plurality of base oil components, as long as the base oil as a whole has a kinematic viscosity at 100°C of 2.0 to 8.0 mm2/s [0062].   
In regard to dependent Claim 9, Hoshino discloses that the HTHS viscosity of the lubricating oil composition at 150°C is no more than 2.7 mPa.s and preferably no less than 1.95 mPa.s.  Thus, the HTHS viscosity of the composition may be under 2 mPa.s at 150°C [0166].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohkubo et al (US 2018/0258365) disclose a lubricating oil composition having a HTHS viscosity at 150°C in the range of about 1.3 to c.3 cP and comprising (a) a major amount of an oil of lubricating viscosity having a kinematic viscosity at 100°C in the range of 1.5 to 6.0 mm2/s; (b) an organomolybdenum compound providing 200-1500 ppm molybdenum; (c) a calcium-containing detergent providing 750-3000 ppm calcium; (d) a magnesium-detergent providing 200-1500 ppm magnesium, and (e) a viscosity modifier.  The inventive examples contain 740 ppm phosphorus from zinc dithiophosphate [0106]. The inventive examples all contain boron, but boron-containing compounds are not claimed. 
Ishihawa et al (US 2017/0121627) disclose a similar lubricating oil composition.  Boron-containing compounds are not required or claimed.  However, ALL of the inventive examples contain 2 wt% borated succinimide.
Kusumoto et al (US 11,034,908) disclose a similar lubricant composition but does not claim a magnesium-containing detergent. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
May 25, 2022